UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-1941



In Re:   JOHN PAUL TURNER,

                                                            Appellant.




Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-mc-00026-SGW)


Submitted:   December 13, 2006             Decided:   January 10, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Paul Turner appeals the district court’s order

dismissing Turner’s mandamus petition for failure to comply with a

prefiling injunction.      We have reviewed the record and find no

reversible error.     Accordingly, we deny the motion for leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court. In Re: Turner, No. 7:06-mc-00026-SGW

(W.D. Va. May 17, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -